Citation Nr: 1448866	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-08 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

REMAND

The Veteran served on active duty from January 1991 to January 1992 and from August 1980 to May 1983.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is associated with the claims file.

The Veteran is currently service connected for posttraumatic stress disorder (PTSD) and tinnitus for a combined rating of 70 percent.  Thus, the Veteran has met the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a).  The question then becomes whether the Veteran is unable to secure and follow a substantially gainful occupation as a result of these service-connected disabilities.  38 C.F.R. § 4.16 (2014).

On this point, the record is lacking.  The file contains evidence showing that the Veteran is unemployable generally and evidence that the Veteran's PTSD has had a significant effect on his employability (as evinced by the 70 percent disability rating).  However, there is no specific showing of unemployability by reason of just the service-connected PTSD and tinnitus.  Cf. January 2004 rating decision (granting non-service connected pension in recognition that his physical disabilities prevented him from working); January 2006 Social Security Administration records (finding that the Veteran was disabled and had several severe impairments, including both PTSD and non-service-connected conditions); December 2010 VA psychiatric examination (failing to specifically address the issue of employability separate from the occupational impairments contemplated in the rating criteria for PTSD); and April 2011 VA audiologic examination (finding that the Veteran's usual occupation was not affected by his tinnitus).  In a December 2013 assessment, a private vocational rehabilitation counselor agreed that the Veteran is unemployable based on all of his reviewed medical problems, including PTSD.  

The Board may not assign a TDIU rating based on a combination of service-connected and non-service-connected conditions.  As such, medical evidence that specifically addresses whether the Veteran is unable to secure and follow a substantially gainful occupation solely as a result of his service-connected disabilities (PTSD and tinnitus) is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an evaluation with a suitably qualified VA examiner for the purpose of obtaining an opinion as to the Veteran's employability.  Specifically, the examiner should state whether the Veteran's service-connected PTSD and tinnitus, irrespective of any non-service-connected disabilities, have combined to make him unable to secure or follow a substantially gainful occupation.

The examiner should provide reasons for the opinion. The reasons for the opinion should include consideration of the Veteran's contentions regarding the adverse effects of his service-connected PTSD and tinnitus.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). 

The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner, to include further examination/testing if necessary, be undertaken so that a definite opinion can be obtained.

2.  If TDIU is not granted, issue a supplemental statement of the case and give the Veteran opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

